Citation Nr: 1411248	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinea cruris of the groin.

2.  Entitlement to service connection for tinea cruris of the groin.

3.  Entitlement to a compensable evaluation for tinea pedis with onychomycosis, bilateral feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

The issues of service connection for tinea cruris of the groin and a compensable evaluation for evaluation for tinea pedis with onychomycosis, bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for tinea cruris of the groin, finding no evidence linking the Veteran's diagnosis to his military service.  He did not perfect an appeal to that decision, or submit documentation constituting new and material evidence within the one-year appeal period; thus, it is final.

2.  Evidence received since the July 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for tinea cruris of the groin have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the full benefit sought on appeal by reopening the claim of service connection for tinea cruris of the groin.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Reopened Claim

Service connection for tinea cruris of the groin was denied in a July 2002 rating decision because there was no evidence linking the Veteran's diagnosis to his military service.  The Veteran did not perfect an appeal to that decision, or submit documentation consisting of new and material evidence within the one-year appeal period.  Thus, it is final.  38 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.10, 20.302, 20.1103 (2013).  The evidence before the adjudicators at the time of the July 2002 rating decision included service treatment records which did not reveal complaints, treatment, or a diagnosis of a skin disability affecting the groin, private treatment records, and a VA examination confirming a current diagnosis of tinea cruris.

Evidence added to the claim file since the July 2002 rating decision includes VA and private treatment records and several statements from the Veteran and his wife.  Both the Veteran and his wife have consistently and credibly maintained that the Veteran's groin rash began in Vietnam and has persisted since his return.

This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for tinea cruris of the groin and, to that extent, the claim is granted.


REMAND

The Veteran testified that he experienced a groin rash while serving in combat.  His DD-214 reveals that he served one year in Vietnam.  His awards include the Bronze Star and the Combat Infantry Badge.  Despite the lack of documented treatment during service, the Veteran's accounts are consistent with the circumstances, conditions, or hardships of his service.  Accordingly, the Board accepts as fact that the Veteran experienced a groin rash during his combat service.  38 U.S.C.A. § 1154(b).

As there is evidence of a current disability and credible testimony of symptoms during service, a VA examination is required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified that his tinea pedis has worsened since his previous examination in January 2011.  He explained that tinea pedis is worse during the spring and summer months.  A new examination is needed to fully and fairly assess the merits of his claim

Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding VA treatment records related to the Veteran's claimed skin condition, dated since September 2013.  Any negative response must be in writing and associated with the claim folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA skin examination by an appropriate medical professional during the spring or summer.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

Based on examination of both of the Veteran's feet, and review of all pertinent evidence, the examiner must render specific findings as to the severity of the Veteran's tinea pedis.  The examiner is to specify the percentage of the entire body and the percentage of the areas exposed, as well as whether, and how frequent, the disability requires the use of corticosteroids or other immunosuppressive drugs during a 12-month period.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinea cruris is related to service.  In formulating an opinion, the examiner must take into account the Veteran's credible testimony regarding experiencing a groin rash in combat.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


